Citation Nr: 0822445	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  06-33 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for the cause of the veteran's death (COD); and if 
so, whether the reopened claim should be granted.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under 38 U.S.C.A. § 1318.

3.  Eligibility for Chapter 35 educational assistance 
benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION


The veteran, who was born in 1943, had active U.S. Navy 
service from November 1962 to November 1966.

This appeal to the Board of Veterans' Appeals (Board) is from 
action taken by the above Department of Veterans Affairs (VA) 
Regional Office (RO). 

The appellant, who is the veteran's widow, provided testimony 
before the undersigned Veterans Law Judge at a 
videoconference hearing in March 2008, and a transcript is of 
record.  (Tr.)

The issues #1, in part, and #3 (which depends on the 
resolution of the remanded portion of #1) are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will provide notice when further action 
is required on the part of the appellant.


FINDINGS OF FACT

1.  Evidence submitted since a final VARO decision in 1977 is 
new and material, relates to an unestablished fact necessary 
to substantiate the appellant's claim, and raises a 
possibility of substantiating that claim.  

2.  According to the official certificate of death, the 
veteran died September [redacted], 1977, due to intracranial 
hemorrhage due to acute leukemia.  

3.  At the time of his death, the veteran did not have any 
service-connected disabilities.  

4.  At the time of his death, the veteran was not in receipt 
of, or entitled to receive, compensation for a service-
connected disability rated totally disabling for 10 
continuous years immediately preceding his death; he was not 
rated totally disabled continuously after his discharge from 
service in November 1966 for a period of at least 5 years 
immediately preceding death; and he was not a former prisoner 
of war (POW).  


CONCLUSIONS OF LAW

1.  Evidence submitted since the final 1977 VARO decision is 
new and material, and the claim for entitlement to service 
connection for the cause of the veteran's death is reopened.  
38 U.S.C.A. §§ 5104, 5108, 7105 (Wet 2002); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.1103 (2007).

2.  The criteria for entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002 & Supp. 2007); 38 C.F.R. § 38 C.F.R. § 3.22 
(2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 
23,353 (April 30, 2008).  This notice must be provided prior 
to an initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

Through various communications, the appellant has been fully 
advised of the contents of VCAA.  The Board finds that the 
content of letters and other communications prior to the 
pertinent rating action addressed required notice of the 
pivotal elements of her claim and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491 (2006).  Any other 
defect with respect to timing was harmless error.  See 
Mayfield, supra.  She was advised of opportunities to submit 
additional evidence, after which additional data was obtained 
and entered into the record.  The purpose behind the notice 
requirement has been satisfied, because she has been afforded 
a meaningful opportunity to participate effectively in the 
processing of her claim.   

In addition, with regard to the issues addressed other than 
in the remand section of this decision, it appears that all 
obtainable evidence identified by the appellant relative to 
the claim has been obtained and associated with the claims 
file, and she has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of the current appeal nor 
suggested in any way that there is any prejudice due to a 
lack of proper VA notice or assistance.  

Some development has taken place in this case and the 
appellant is fully informed as to what is required and the 
specifics thereof.  In the aggregate, the appellant has 
demonstrated actual knowledge of and has acted on the 
information and evidence necessary to substantiate the 
pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 
23, 30 (2007) (Court was convinced that appellant and 
representative had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim), 
and related notification requirements have been fulfilled.  
Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra. 

Accordingly, with regard to these limited issues, we find 
that VA has satisfied its duty to assist the appellant in 
apprising her as to the evidence needed, and in obtaining 
evidence pertinent to her claim under the VCAA.  No useful 
purpose would be served in remanding this matter again for 
yet more development as to the issue.  That action would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

II.  Reopening Claim of Service Connection for Cause of Death

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision:  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. § 
3.156(a).  If the Board determines that the evidence is new 
and material, the case is reopened and evaluated in light of 
all the evidence, both new and old.  Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  In making this determination, the 
Board must look at all of the evidence submitted since the 
time that the claim was finally disallowed on any basis, not 
only since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present case, this means that the Board must look at all the 
evidence submitted since the 1977 decision, which was the 
most recent final adjudication which technically disallowed 
her COD claim. 

New and material evidence means evidence not previously 
submitted to agency decision makers which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, which 
is neither cumulative nor redundant, and which raises a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2007).  See Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  Evidence which is solely cumulative or 
repetitious in character will not serve as a basis for 
reconsideration of a previous decision.  The Hodge decision 
stressed that under the regulation new evidence could be 
material if that evidence provided "a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge, 
supra, at 1363.

The Board notes that, effective August 29, 2001, changes were 
made to 38 C.F.R. § 3.156(a), which defines new and material 
evidence.  Since the appellant's request to reopen her claim 
was filed since then, the new language of 38 C.F.R. 
§ 3.156(a) will be applied.  To whatever extent the new 
regulation has changed the approach to developing evidence in 
claims, it has not modified the longstanding requirement that 
a previously denied claim may not be reopened and 
readjudicated unless, and until, there has been a finding 
that both new and material evidence has been submitted.

At the time of the appellant's initial claim for VA benefits 
immediately after her husband's death in September 1977, she 
placed primary focus on non-service-connected pension 
benefits, which were granted.  In fact, the claim form 
reflects that she specifically declined to pursue a COD claim 
at that time.  Nonetheless, the rating action by the VARO in 
September 1977 denied entitlement to service connection for 
the cause of the veteran's death, she was so informed, and 
and a timely appeal was not filed therefrom.  At the time of 
that decision, the only evidence of record related to some of 
his service and a summary of the veteran's terminal 
hospitalization.  

The appellant filed to reopen the COD claim (as well as 
issues ##2 and 3 on the firstt page herein) in September 
2003, and the VARO denied that claim and the other two claims 
at that time in a rating on August 3, 2004, notice of which 
was mailed to her on August 12, 2004.  Her timely NOD was 
filed on August 5, 2005, and an SOC was issued in September 
2006.   The evidence submitted since the final decision in 
1977 is discussed in more detail below, but in essence, it is 
extensive and includes both expanded data with regard to the 
veteran's terminal hospitalization, a medical expert opinion 
which addresses the specifics of a causal relationship 
between his death and presumptive service connection due to 
exposure to dioxins, and other information including her 
testimony.  It is also noted that the pertinent laws and 
judicial mandates with regard to disabilities experienced as 
a result of exposure to dioxins in Vietnam have changed 
significantly since 1977.

This mostly new evidence is virtually all material to the 
issue at hand, relates to unestablished facts necessary to 
substantive the claim, and raises a possibility of 
substantiating that claim.  New and material evidence having 
been submitted, the claim is reopened.  The case must now be 
addressed on the substantive merits, which will be addressed 
in the remand action below.

III.  DIC benefits under 38 U.S.C.A. § 1318

Pertinent law and regulations provide that a surviving spouse 
may be entitled to dependency and indemnity compensation in 
the same manner as if the veteran's death were service 
connected, under certain specific conditions.  VA shall pay 
DIC under 38 U.S.C.A. § 1318 to the surviving spouse of a 
veteran who has died not as the result of his own willful 
misconduct, and who at the time of death was in receipt of or 
entitled to receive compensation for a service-connected 
disability rated totally disabling, provided that (1) the 
disability was continuously rated totally disabling for a 
period of at least 10 consecutive years immediately preceding 
death; (2) the disability was continuously rated totally 
disabling since the veteran's release from active duty and 
for a period of at least five years immediately preceding 
death, or the veteran would have been entitled to receive 
such compensation but for clear and unmistakable error (CUE) 
in previous final decisions; or (3) the veteran was a former 
prisoner of war (POW) who died after September 30, 1999, and 
the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).  

Turning to the merits of this claim, the Board notes that the 
official death certificate indicates the veteran died on 
September [redacted], 1977, due to intracranial hemorrhage due to 
acute leukemia.  At the time of his death, he did not have 
any service-connected disabilities.  Therefore, it is clear 
the veteran did not have any service-connected disabilities 
rated totally disabling since his release from active duty 
and he had not been rated totally disabled for a continuous 
10 year period prior to his death.  In addition, the evidence 
does not show he was a former POW who died after September 
30, 1999.

The Board has considered whether the veteran was "entitled 
to receive" compensation for service-connected disability 
rated totally disabling for a continuous period of at least 
10 years immediately preceding his death.  See 38 C.F.R. 
§ 3.22(b).  "Hypothetical" entitlement is not now permitted 
by statute, but neither is it claimed herein.  Moreover, 
entitlement to receive such compensation on any other basis 
is not shown or claimed.  The evidence is not equivocal in 
this instance so as to raise a reasonable doubt, and the 
claim based on 38 U.S.C.A. § 1318 is denied.

ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for the cause of the 
veteran's death is reopened; to that extent, the appeal is 
allowed.

Entitlement to dependency and indemnity compensation benefits 
under the provisions of 38 U.S.C.A. § 1318 is denied.


REMAND

As noted, the veteran served in the Navy from November 1962 
to November 1966.  His DD Form 214 and other documentation 
reflects that his primary MOS was as a gunner's mate (on 5" 
guns) and that he was on the USS SAINT PAUL (CA-73).  He was 
seen in the Navy medical facilities in Hawaii, at an unnamed 
Naval Air Station, and in Yokosuka, Japan off the USS SAINT 
PAUL in October 1966; and served on at least the USS BLUE 
(DD-744), the USS FRONTIER (AD-25), if not other ships as 
well.  He was awarded the Vietnam Service Medal and National 
Defense Service Medal, and had more than 3 years of overseas 
service, although his actual presence in Vietnam is unclear.  
There is a DD Form 1141, Record of Occupational Exposure to 
Ionizing Radiation, which has no specific entries recorded 
thereon.  While the VARO endeavored to obtain further records 
relating to his service, other than limited clinical findings 
this was not very productive, and no further pursuit was 
undertaken to identify the specifics of his Naval service or 
his 201 personnel file. 

The law provides that, if a veteran was exposed to a 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes mellitus; Hodgkin's disease; 
chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than ostrosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma) (emphasis added).  Further detailed 
listings of soft tissue sarcomas are included.  Presumptive 
service connection for these disorders as a result of Agent 
Orange (AO) or other herbicide exposure is warranted if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.309(e).  The governing law provides 
that a "veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed during such service to 
an herbicide agent . . . unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service."  38 U.S.C.A. § 1116(f). 

Notwithstanding these presumptive provisions, service 
connection for claimed residuals of exposure to AO also may 
be established by showing that a disorder resulting in 
disability is, in fact, causally linked to such exposure.  
See Brock v. Brown, 10 Vet. App. 155, 162- 64 (1997); Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 
U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. § 3.303.

It has been asserted that the veteran was present in Vietnam 
during his active service and is thus entitled to certain 
presumptions with regard to exposure to dioxins (Agent 
Orange) and subsequent given disabilities.  In this regard, 
it is argued that his diagnosed leukemia was a subvariant of 
one of those disabilities cited above in the presumptive law 
with regard to AO exposure.  The appellant has testified that 
her husband told her that he was physically present and on 
the ground in Vietnam while on liberty, was in port, and that 
he may have also transported materials in his MOS, i.e., 
ammunition, to land.  Tr. at 4-5, 6, 12-13.




It is noteworthy that at the time of the veteran's death, 
according to the very limited (terminal hospital) data now of 
record, he had a number of histological anomalies including 
but not limited to the possibility of diabetes mellitus.  

Service connection may also be granted for diabetes and/or 
cancer including leukemia which is present to a compensable 
degree within a year after service separation under regular 
(e.g., non-AO related) presumptive regulations.  Those 
possibilities must be adjudicatively addressed.  

Overall, the veteran's actual time spent in Vietnam and the 
circumstances thereof become pivotal.  Moreover, any clinical 
evidence with regard to his health from service until his 
death may also be helpful in answering these many questions.  
No concerted attempt has been made to acquire such evidence, 
and it is unclear whether the widow understands the 
importance thereof.

However, as discussed at the hearing, the appellant has 
obtained a recent opinion from a surgical oncologist which 
appears to suggest that the veteran's death was reasonably 
due to some radiological or toxic exposure in service.  
However, such a determination is less persuasive without 
ascertaining and clarifying the nature of his exposure.  The 
appellant's representative has suggested the veteran was 
associated with nuclear materials either on shipboard or 
through munitions.  While this is not affirmatively 
confirmed, the presence of the DD Form 1141 cited above 
raises a question in that regard.  There is no clarification 
by the service department as to the activities (in addition 
to the locations) of the ships on which we now know the 
veteran served, and/or any other ships on which he may have 
served which might have experienced such radiological 
exposure.  This aspect of the case has not yet been addressed 
by the RO in either development or substantive adjudication.

In that regard, it should be noted that not only can direct 
service connection be granted for exposure to certain 
radioactive materials (for which particulars are cited in 38 
C.F.R. § 3.309(d)(1)), but that special presumptive 
provisions are available with regard to specific ships during 
given times in certain theaters during, e.g., performance of 
atmospheric nuclear tests, in certain shipyards after stated 
operations, including OPERATION DOMINIC II - PLOWSHARE which 
included a brief time when the veteran was in fact in service 
in the Navy.  However, without knowing the ship, if any, to 
which he was then assigned, and/or the responsibilities and 
nature of the ships on which we do know he was assigned, it 
is difficult to assess any potential harm.

At the hearing, it was contended that the veteran's job in-
service as a gunner's mate subjected him to exposure to 
chemicals and hazardous materials.  Tr. at 6-7.  It was not 
known whether his ships had carried, exposed to and/or been 
powered by nuclear energy or waste, but that he was in 
constant contact, even to the point of sleeping in a bunk 
physically proximate to the guns he manned.  Tr. at 7.  On 
inquiry, the appellant stated that after service the veteran 
was never in contact with such hazardous and caustic 
materials, but worked as a data processor with computers.  
Tr. at 8.  She testified that there was no history of any 
cancer or other such disabilities affecting others in his 
family.  Tr. at 11.   

The veteran's death certificate shows that his death on 
September [redacted], 1977, was due to intracranial hemorrhage of a 
few hours duration, due to acute progranulocytic leukemia 
which had been diagnosed several days before.  Although the 
summary of his terminal private hospital is of record, an 
autopsy was not performed.  The hospital report reflects that 
he had been hospitalized after an accident which left a 
hematoma on his thigh and multiple abrasions on his upper and 
lower extremities.  In addition, he was found to have 
pancytopenia of unknown etiology (myeloproliferative disorder 
or aplasic anemia were thought be likely possibilities); 
sepsis secondary to leucopenia; possible diabetes mellitus; 
and hyperbilirubinemia of uncertain etiology.  A histological 
report from a bone marrow specimen taken three days prior to 
his death diagnosed "progranulocytic leukemia (this is a 
subvariant of acute myelocytic leukemia)."
Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

    (a)  The appellant should be asked to 
identify, submit and/or provide suitable 
release for all treatment records from the 
veteran's post-service medical care, and 
VA should assist in that regard.

    (b)  The service department should be 
asked to provide all service treatment 
records and his 201 (personnel) file; and 
to provide a complete lessons learned and 
other data relating to all ships on which 
he served, their responsibilities, and 
their activities during the veteran's 3 
years of foreign service including off the 
coast and/or in Vietnam, etc.  This should 
a delineation of all his time in Vietnam 
waters and harbors; potential exposure to 
hazardous waste, toxic materials and 
products of any sort; and participation in 
any service activity (in or out of the 
Vietnam theater, before or during the 
Vietnam era) in which such exposure is 
shown in fact or presumed by law.

2.  The case should then be submitted for 
review by pertinent physicians to include 
individuals with expertise in 
endocrinology and oncology, to determine, 
after reviewing the entire file and a copy 
of this remand, the following: 

    (a)  What disabilities were present at 
and prior to the veteran's death and to 
what extent did they cause, impact, 
hasten, or otherwise contribute to or 
hasten his death?
    
    (b)  When were these disabilities first 
present and to what were they 
attributable?
    
    (c)  Is it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that any of the above 
conditions were causally related to any 
incident, event, or exposure to either 
herbicide agents or ionizing radiation in 
service or were manifested within the 
veteran's first post-service year, or is 
such causal relationship or manifestation 
unlikely (i.e., less than a 50-50 
probability).  The reviewer should address 
any other possible causes of the 
disability presented in the records.  
    
    (d)  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.  
    
    (e)  If the answers to the questions 
posed above cannot be determined on a 
medical or scientific basis and without 
invoking processes relating to guesses or 
judgment based upon mere conjecture, the 
examiner(s) should clearly and 
specifically so specify in the report, and 
explain why this is so.
    
3.  Once the above-requested development has 
been completed, the appellant's claim should 
be re-adjudicated on all pertinent and 
applicable bases.  If the decision remains 
adverse, she and her representative must be 
provided with an SSOC and an opportunity to 
respond.  The case should then be returned to 
the Board for further appellate consideration, 
if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


